                                            Case 2:19-cv-01884-KJD-BNW Document 40 Filed 07/29/20 Page 1 of 5



                                        1   ERIC W. SWANIS, ESQ.
                                            Nevada Bar No. 6840
                                        2
                                            GREENBERG TRAURIG, LLP
                                        3   10845 Griffith Peak Drive, Suite 600
                                            Las Vegas, Nevada 89135
                                        4   Telephone: (702) 792-3773
                                        5   Facsimile: (702) 792-9002
                                            Email: swanise@gtlaw.com
                                        6
                                            CHRISTOPHER J. NEUMANN, ESQ.
                                        7
                                            Admitted Pro Hac Vice
                                        8   GREENBERG TRAURIG, LLP
                                            1144 15th Street, Suite 3300
                                        9   Denver, Colorado 80202
                                       10   Telephone: (303) 572-6500
                                            Email: neumannc@gtlaw.com
                                       11   Counsel for Defendants
                                       12                       IN THE UNITED STATES DISTRICT COURT
10845 Griffith Peak Drive, Suite 600




                                       13                             FOR THE DISTRICT OF NEVADA
      Greenberg Traurig, LP

      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14    JOHN C. VANBIBER,
                                                                                                Case No. 2:19-cv-01884-KJD-BNW
                                       15                                Plaintiff,
                                       16
                                                     v.
                                       17
                                            C. R. BARD, INC.; BARD PERIPHERAL
                                       18   VASCULAR, INCORPORATED,
                                       19                                 Defendants.
                                       20

                                       21                 STIPULATION AND [PROPOSED] ORDER TO STAY CASE
                                       22                                        (FIRST REQUEST)
                                       23           The Parties to the above-captioned matter hereby stipulate and jointly request this
                                       24   Court to stay this case through August 17, 2020, and extend any existing deadlines impacted
                                       25   by the stay for sixty (60) days to permit them to pursue negotiations of a global settlement of
                                       26   this and all cases filed by Plaintiff’s counsel in similar matters. For the past two months, the
                                       27   Parties have been working together cooperatively and diligently on settlement efforts. The
                                       28   Parties believe that a stay is necessary to conserve their resources and attention so that they
                                                                                         -1-
                                            ACTIVE 51350951v1
                                            Case 2:19-cv-01884-KJD-BNW Document 40 Filed 07/29/20 Page 2 of 5



                                        1   may attempt to resolve this case and the claims of other plaintiffs represented by Plaintiff’s
                                        2   counsel.
                                        3           Plaintiff’s counsel in this matter represents approximately 400 plaintiffs with cases
                                        4   proceeding in this and other courts across the country asserting similar claims against
                                        5   Defendants for injuries they contend arise out of their use of Defendants’ IVC filters.
                                        6   Plaintiff’s counsel was actively involved in IVC filter litigation against Defendants both prior
                                        7   to the formation of the MDL and in the MDL, including actively participating in the
                                        8   bellwether trials. Defendants have retained Chip Gaudreau as settlement counsel for their
                                        9   IVC filter cases; and Mr. Gaudreau has successfully resolved thousands of similar cases with
                                       10   other counsel representing similar plaintiffs. Thus, Defendants and counsel for Plaintiff are
                                       11   well experienced in the claims and issues in these cases in order to successfully negotiate the
                                       12   resolution of such cases.
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13           As a result, counsel for the Parties have had numerous discussions in an attempt to
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   achieve a global settlement of the cases and claims of the plaintiffs represented by Plaintiff’s
                                       15   counsel. Counsel for the Parties have been actively negotiating a potential settlement during
                                       16   the past two months, including the exchange of extensive information, medical records, and
                                       17   medical imaging, to facilitate settlement discussions. Notwithstanding that fact and the
                                       18   Parties’ diligence in working cooperatively toward settlement, the process of collecting and
                                       19   reviewing medical records in hundreds of cases is taking longer than originally anticipated
                                       20   because of hospital delays resulting from COVID-19.
                                       21           The Parties have scheduled a mediation on August 15 and 16, 2020 with a mediator
                                       22   who has successfully mediated the settlement of numerous individual Bard IVC filter cases
                                       23   as well as several large “group” settlements of such cases. The Parties request a stay through
                                       24   August 17, 2020 to allow them to complete that process. As part of that process, the Parties
                                       25   and their counsel have agreed to “stand down” while they continue to pursue settlement
                                       26   discussions. Thus, the Parties stipulate and jointly request this Court to enter a stay of all
                                       27   discovery through and including August 17, 2020 and extend all pretrial deadlines in this
                                       28   case.

                                                                                          -2-
                                            ACTIVE 51350951v1
                                            Case 2:19-cv-01884-KJD-BNW Document 40 Filed 07/29/20 Page 3 of 5



                                        1           Pursuant to Federal Rules of Civil Procedure 6(b) and 26, and the Court’s inherent
                                        2   authority and discretion to manage its own docket, this Court has the authority to grant the
                                        3   requested stay. Fed. R. Civ. P. 6(b) (“When an act may or must be done within a specified
                                        4   time the court may, for good cause, extend the time....”); Fed. R. Civ. P. 26(a) (“A party or
                                        5   any person from whom discovery is sought may move for a protective order in the court
                                        6   where the action is pending . . . The court may, for good cause, issue an order to protect a
                                        7   party or person from annoyance, embarrassment, oppression, or undue burden or expense.”).
                                        8           This Court therefore has broad discretion to stay proceedings as incidental to its power
                                        9   to control its own docket – particularly where, as here, a stay would promote judicial
                                       10   economy and efficiency. Bacon v. Reyes, 2013 U.S. Dist. LEXIS 143300, at *4 (D. Nev.
                                       11   Oct. 3, 2013) (citing, Munoz-Santana v. U.S. I.N.S., 742 F.2d 561, 562 (9th Cir. 1984))
                                       12   (“Whether to grant a stay is within the discretion of the court”); Lockyer v. Mirant Corp., 398
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   F.3d 1098, 1109 (9th Cir. 2005) (“A district court has discretionary power to stay proceedings
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   in its own court.”); Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]he power to stay
                                       15   proceedings is incidental to the power inherent in every court to control the disposition of the
                                       16   causes on its docket with economy of time and effort for itself, for counsel, and for
                                       17   litigants.”).
                                       18           Furthermore, Federal Rules of Civil Procedure 26(c) and 26(d) vest the Court with
                                       19   authority to limit the scope of discovery or control its sequence. Crawford-El v. Britton, 523
                                       20   U.S. 574, 598 (1998) (“Rule 26 vests the trial judge with broad discretion to tailor discovery
                                       21   narrowly and to dictate the sequence of discovery.”)
                                       22           In deciding whether to stay proceedings, courts weigh the competing interests of the
                                       23   parties and the court.
                                       24                   Among those competing interests are the possible damage which may
                                                            result from the granting of a stay, the hardship or inequity which a
                                       25
                                                            party may suffer in being required to go forward, and the orderly
                                       26                   course of justice measured in terms of the simplifying or complicating
                                                            of issues, proof, and questions of law which could be expected to
                                       27                   result from a stay.
                                       28   ///
                                                                                          -3-
                                            ACTIVE 51350951v1
                                            Case 2:19-cv-01884-KJD-BNW Document 40 Filed 07/29/20 Page 4 of 5



                                        1   Lockyer, 398 F.3d at 1110 (citing, Landis, 299 U.S. at 255). Facilitating the efforts of parties
                                        2   to resolve their disputes weighs in favor of granting a stay. In Coker v. Dowd, 2:13-cv-0994-
                                        3   JCM-NJK, 2013 U.S. Dist. LEXIS 201845, at *2-3 (D. Nev. July 8, 2013), the parties
                                        4   requested a 60-day stay to facilitate ongoing settlement negotiations and permit them to
                                        5   mediate global settlement.      The Court granted the stay, finding the parties would be
                                        6   prejudiced if required to move forward with discovery at that time and a stay would
                                        7   potentially prevent an unnecessary complication in the case. Id. at *3. Similarly, the Parties
                                        8   in the present case are engaged in ongoing global settlement negotiations with mediation
                                        9   scheduled on August 15 and 16, 2020.
                                       10           Thus, in order to facilitate settlement and conserve the resources of this Court and the
                                       11   Parties, the Parties stipulate and jointly request this Court to enter a stay of this case through
                                       12   August 17, 2020. The Parties further request that the Court extend the deadlines in this case
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13   by sixty (60) days (or less to accommodate holidays) in light of the stay and the Parties’
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14   agreement to “stand-down” and focus on settlement, as follows:
                                       15                                                                                PROPOSED
                                                                                                    EXISTING             EXTENDED
                                       16
                                                               EVENT                                DEADLINE             DEADLINE
                                       17    Fact discovery closes.                              September 28, 2020    November 20, 2020
                                       18    The Plaintiff shall produce expert reports.          October 12, 2020     December 11, 2020
                                       19    The Defendants shall produce expert                 November 11, 2020      January 11. 2021
                                             reports.
                                       20
                                             The Plaintiff shall produce any rebuttal            December 9, 2020        February 8, 2021
                                       21    expert reports.
                                       22    The Defendants shall produce any rebuttal            January 6, 2021         March 8, 2021
                                             expert reports.
                                       23
                                             Deadline to depose the Plaintiff’s experts.          February 3, 2021         April 5, 2021
                                       24    Deadline to depose the Defendants’ experts.           March 5, 2021           May 4, 2021
                                             The Plaintiff’s experts will be deposed
                                       25
                                             before the Defendants’ experts on the same
                                       26    topic.
                                       27
                                             Deadline to file Daubert motions and other            April 23, 2021         June 22. 2021
                                             dispositive motions.
                                       28

                                                                                           -4-
                                            ACTIVE 51350951v1
                                            Case 2:19-cv-01884-KJD-BNW Document 40 Filed 07/29/20 Page 5 of 5



                                        1           Respectfully submitted this 8th day of July 2020.
                                        2
                                             DALIMONTE RUEB STOLLER, LLP                       GREENBERG TRAURIG, LLP
                                        3
                                             By: /s/ Gregory D. Rueb                           By: /s/ Eric W. Swanis
                                        4        GREGORY D. RUEB, ESQ.                             ERIC W. SWANIS, ESQ.
                                        5        Admitted Pro Hac Vice                             Nevada Bar No. 6840
                                                 515 S. Figueroa Street, Suite 1550                10845 Griffith Peak Drive
                                        6        Los Angeles, California 90071                     Suite 600
                                                 greg@drlawllp.com                                 Las Vegas, Nevada 89135
                                        7
                                                                                                   eswanis@gtlaw.com
                                        8           BRIAN D. NETTLES, ESQ.
                                                    NETTLES MORRIS                                  CHRISTOPHER NEUMANN, ESQ.
                                        9           1389 Galleria Drive, Suite 200                  Admitted Pro Hac Vice
                                       10           Henderson, Nevada 89014                         1144 15th Street, Suite 3300
                                                    brian@nettlesmorris.com                         Denver, Colorado 80202
                                       11                                                           Email: neumannc@gtlaw.com
                                                    Counsel for Plaintiff
                                       12
                                                                                                    Counsel for Defendants
10845 Griffith Peak Drive, Suite 600
     Greenberg Traurig, LLP




                                       13                                              ORDER
      Las Vegas, NV 89135

       (702) 792-9002 (fax)
          (702) 792-3773




                                       14           The Court, having reviewed the stipulation of the Parties, and good cause appearing
                                       15   therefore:
                                       16           IT IS HEREBY ORDERED ADJUDGED AND DECREED that all activity in this
                                       17   case shall be stayed through and including August 17, 2020.
                                       18           IT IS FURTHER HEREBY ORDERED ADJUDGED AND DECREED that the
                                       19   discovery deadlines are extended as set forth above.
                                       20
                                                                                               IT IS SO ORDERED.
                                       21
                                                                                                          29THof July 2020.
                                                                                               Dated this ____
                                       22

                                       23
                                                                                               ___________________________________
                                       24                                                      BRENDA     WEKSLER
                                                                                                KENT J. DAWSON
                                                                                               United
                                                                                                UNITEDStates Magistrate
                                                                                                         STATES         Judge JUDGE
                                                                                                                  DISTRICT
                                       25

                                       26

                                       27

                                       28

                                                                                         -5-
                                            ACTIVE 51350951v1
